DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 21-40 are pending in the application.  Claims 1-20 are cancelled.
Priority
	This application is a continuation application PCT/IB2020/000288, filed April 16, 2020, and claims priority benefit of U.S. Provisional Application No. 62/835,963, filed April 18, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021, 02/07/2022 and 06/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over ZELLER (US 2014/0031387 A1; cited by Applicants) in view of RAUTIO (Nature Reviews Drug Discovery 2008 7:255-270; cited by Applicants), further in view of CHOLKAR (Journal of Ocular Pharmacology and Therapeutics 2013 29(2):106-123).
Zeller (Abstract and throughout) teaches the following compound and its uses in treatment of LFA-1 mediated diseases: 
    PNG
    media_image1.png
    173
    415
    media_image1.png
    Greyscale
[N-​[[2-​(6-​benzofuranylcarbonyl​)​-​5,​7-​dichloro-​1,​2,​3,​4-​tetrahydro-​6-​isoquinolinyl]​carbonyl]​-​3-​(methylsulfonyl)​- L-​phenylalanine (aka lifitegrast)].  The reference at [0030] envisions prodrugs of the cited compound (see excerpt below):

    PNG
    media_image2.png
    749
    434
    media_image2.png
    Greyscale
(emphasis added).  The reference notes prodrug advantages, including solubility, tissue compatibility and delayed release of the active drug, and acknowledges in vivo conversion of the prodrug to the active free carboxylic-acid-containing drug, thereby clearly indicating that the carboxyl functionality of the current drug is the envisioned position for forming a prodrug derivative of the parent compound.
The reference does not explicitly describe or exemplify any prodrug of the compound, including a prodrug wherein the carboxylic acid group of the compound is modified with an R group, wherein R is alkyl or heteroalkyl substituted with at least one oxo, and further optionally substituted.
Rautio (Abstract and throughout) teaches extensively regarding prodrug design and clinical applications, including design and application of prodrugs.  The reference (p. 256 Figure 1b) illustrates common functional groups on parent drugs that are amenable to prodrug design, including carboxyl (-COOH) functional groups (see excerpt):  
    PNG
    media_image3.png
    357
    278
    media_image3.png
    Greyscale
.  The identified types of prodrug based on a carboxyl parent include carbonates, various types of esters, amids and carbamates.  The reference (p. 256 col. 2 par. 3) notes that esters are the most common prodrugs used, estimating that approximately 49% of all marketed prodrugs are activated by ester hydrolysis.  The reference further teaches that ester prodrugs are most often used to enhance lipophilicity, and thus the passive membrane permeability, of water soluble drugs by masking charged groups such as carboxylic acids. The carbonate-containing prodrug corresponds to the currently-claimed compound wherein R is heteroalkyl subsituted with at least one oxo.  Cholkar, teaching in the area of drug delivery approaches to anterior (front one third) ocular tissues, notes (p. 108 col. 1 par. 3) that “[a]mong the ocular tissues, the highest esterase activity has been found in the iris-ciliary body followed by the cornea and aqueous humor” and “[p]rodrugs containing ester or amide linkages can undergo varying extents of esterase and amidase-mediated hydrolysis, while permeating through the cornea/conjunctiva…”.  Cholkar concludes (p. 118 col. 1 par. 3) “[p]rodrug-based drug delivery strategies offer considerable benefits in terms of reduced dosing frequency, avoid/minimize drug-induced systemic toxicity, and nonspecific drug delivery.”
A person of ordinary skill in the art at the time the current application was effectively filed would have found it prima facie obvious to modify the compound of Zeller by producing a prodrug of the compound as generally taught therein, where the optional moieties for forming a carboxyl-based prodrug are elaborated by Rautio, and the advantages of esterase-activated prodrugs in ocular applications are taught by Cholkar.  These advantages include reduced dosing frequency, minimizing systemic toxicity and specificity issues, motivating the ordinary artisan to accrue said advantages, and with a reasonable expectation of success based on the cited prior art.
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious (MPEP 2143). Among the exemplary rationales that may support a conclusion of obviousness include:
•	(A) Combining prior art elements according to known methods to yield predictable results;  
•	(B) Simple substitution of one known element for another to obtain predictable results;  
•	(C) Use of known technique to improve similar devices (methods, or products) in the same way;  
•	(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;  
•	(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success
Here, the examiner looked to at least rationales A, C and E as exemplary.  Rationale A comprises combining prior art elements according to known methods to yield predictable results.  The combination of
the teachings of Zeller, Rautio and Cholkar is considered as being drawn to such a combining of prior art elements, leading to predictable results, where combination of these teachings provides sufficient knowledge and background for the ordinary artisan to have reasonably expected success at the time the application was effectively filed.
Regarding rationale C, use of known technique to improve similar products in the same way, the ordinary artisan in the field of ocular drug delivery would find it obvious to produce a prodrug of the known and effective drug by as suggested by Zeller in a manner taught by Rautio in order to accrue the advantages taught by Cholkar, where formation of a prodrug of a charged carboxylate-based parent is conventional in the art, having been used in delivery of many drugs, including ocular drugs.
Regarding rationale E (“obvious to try”), Applicants were apprised of a finite number of carboxyl-based prodrug modifications as taught by Rautio, and routine preparation and screening of these options were well within the skill level of an ordinary artisan in pharmaceutical development, wherein said development had a reasonable expectation of success in producing a prodrug having different and/or improved properties.
 In the absence of demonstrated and convincing unexpected results for the instantly claimed embodiments, the conclusion is that the claimed compounds are prima facie obvious over the cited prior art.
Claims 32-35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over ZELLER (US 2014/0031387 A1; cited by Applicants) in view of RAUTIO (Nature Reviews Drug Discovery 2008 7:255-270; cited by Applicants), and CHOLKAR (Journal of Ocular Pharmacology and Therapeutics 2013 29(2):106-123), further in view of TILLEY (Bioorganic & Medicinal Chemistry Letters 2013 23:1036-1040).
The teachings of Zeller, Rautio and Cholkar are set forth above.  These references combined to not teach a compound where R is:

    PNG
    media_image4.png
    183
    494
    media_image4.png
    Greyscale
.  However, Tilley, in teachings in the same prodrug art area, teaches ester prodrugs of carboxyl-containing parent compounds, including (See Table 2) compound 49: 
    PNG
    media_image5.png
    155
    230
    media_image5.png
    Greyscale
, which represents a compound wherein the prodrug portion and molecular region of its attachment to the remainder of the drug entity meet the limitations of claims 32-35 and 37-38.   According to Tilley, compound 49 exhibits superior bioavailability in rats compared with a number of other ester-linked prodrug candidates (Table 2).  Regarding claim 39, Zeller teaches uses of treating LFA-1 mediated diseases, including ocular inflammation [0096].
A person of ordinary skill in the art at the time the current application was effectively filed would have found it prima facie obvious to modify the compound of Zeller by producing a prodrug of the compound as generally taught therein, where the optional moieties for forming a carboxyl-based prodrug are elaborated by Rautio, and the advantages of esterase-activated prodrugs in ocular applications are taught by Cholkar, where the acyl group as taught by Tilley exhibits at least the advantage of improving bioavailability compared with other prodrug esters of the same compound.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,875,845. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims encompass the patented matter of the cited parent patent.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 18 of U.S. Patent No. 10,875,845.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented compound comprising esterified lipoic acid is a compound of Formula (1a), where according to Applicants’ definition (at [0055]), the compound comprising lipoic acid is among the keratolytic embodiments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOHN M MAURO/Primary Examiner, Art Unit 1625